Citation Nr: 1724125	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-18 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, spinal stenosis, and bulging discs of the lumbar spine.

2.  Entitlement to a compensable disability rating from January 29, 2014 for tension headaches.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2016, the Board issued an opinion in which it denied a compensable rating for the Veteran's headaches beyond January 29, 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) contending that the Board: (1) failed to adequately consider lay evidence with regards to the Veteran's headaches and thereby improperly failed to assign a compensable rating; (2) failed to adequately consider whether referral for extraschedular considerations was warranted; (3) and failed to adjudicate the reasonably raised issue of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In May 2017 the Court remanded the portion of the Board's decision that denied a compensable rating pursuant to the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion) and dismissed the remaining issues.

In the same April 2016 opinion, the Board also remanded the issue of entitlement to a disability rating in excess of 20 percent for degenerative disc disease, spinal stenosis, and bulging discs of the lumbar spine for additional development regarding the Veteran's reported neurological symptoms.  The Board finds that remand directives have been substantially completed and the case is now properly before the Board and may be considered for disposition.  Stegall v. West, 11 Vet. App. 268 (1998).

While the Court dismissed the issue of TDIU, it did so within the limited context of the arguments made around only the Veteran's headache disability.  The Board still retains jurisdiction over both the Veteran's increased rating claims, and as the Court has held in Rice v. Shinseki, the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal and has characterized the issue above accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to a compensable disability rating from January 29, 2014 for tension headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At no point during the appeal period has the Veteran's lumbar spine disability been productive of actual or functional limitation of forward flexion to 30 degrees or less, ankylosis or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

DUTIES TO ASSIST AND NOTIFY

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran nor her representative have not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


MERITS OF THE CLAIM

I.  Relevant Legal Principles for Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

As an initial matter, the Board notes that the appeal period begins on the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

II.  Lumbar Spine Disability Rating 

Throughout the appeal period, the Veteran's lumbar spine disability has resulted in ongoing pain and decreased range of motion.  The Veteran also reported that increased activity and prolonged standing or sitting causes increased back pain.  With regard to functional loss, she reported that her symptoms cause her to be unable to sit or stand for prolonged periods of time, and the VA examiners have found that her lumbar spine disability results in less movement than normal, weakened movement, pain on movement, swelling,  and interference with standing, sitting, excess fatigability.  See December 2013 and January 2014 VA examinations. 

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.  

Under the General Formula for rating a disability of the spine, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

There are several notes following the General Rating Formula criteria.  As applicable here, Note (1) provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  In addition, Note  (6) provides that disabilities of the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. 
§ 4.71a, General Formula.  

When evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

After a review of the record, the Board finds that the evidence does not support a higher rating for the Veteran's lumbar spine disability.  The criteria for a rating higher than 20 percent for the Veteran's lumbar spine disability have not been met because there is no evidence that she has experienced 4 or more weeks of incapacitating episodes in a 12 month period at any point since during the appeal period, nor is there any evidence that her lumbar spine exhibited favorable or unfavorable ankylosis or a limitation of forward flexion to 30 degrees or less.  At her more recent VA examinations she exhibited a limitation of forward flexion to no less than 80 to 90 degrees in her thoracolumbosacral spine. ( See December 2013, January 2014, June 2016 VA Examinations)  When accounting for any additional loss of range of motion due to pain, functional loss (including fatigue, weakness, lack of endurance and incoordination) or after repeat testing, an examiner opined that this range further decreases by 15-20 degrees, which puts it in the 60-65 degree range.  See January 2014 VA Examination.  These results appear consistent, if not a slight improvement, from a March 2009 examination showing a forward flexion of 70 degrees, with pain beginning at 45 degrees.  The Veteran's medical records show complaints of back pain and reveal that as reported by the Veteran, her back condition has worsened over time.  However, with respect to the rating criteria, these records also show range of motion measurements that are consistent with a 20 percent rating.  For example, an April 2011 VA medical record notes forward flexion "not quite to 90 degrees, probably closer to 80 degrees."   None of the VA examiners found ankylosis on physical examination, and there is no evidence that the Veteran had ankylosis of the lumbar spine at any point during the appeal period.  As such, a rating in excess of 20 percent is not warranted under these criteria.  

Likewise, there is no evidence to warrant a higher rating under the IVDS Formula.  None of the VA examiners found evidence of incapacitating episodes of IVDS totaling at least 4 weeks, and there is no evidence in the record showing medically prescribed bedrest for the Veteran's lumbar spine disability.  As such, the Veteran's symptoms do not warrant a disability rating in excess of 20 percent under the IVDS Formula based on incapacitating episodes.  

Moreover, the evidence of record also shows that the Veteran is not entitled to a separate rating for any associated objective neurologic abnormality.  As part of the April 2016 Remand, the Board specifically sought medical examinations on the issue of the Veteran's reported neurological symptoms. In a June 2016 VA opinion, Dr. L.P.B. opined that there were no bladder impairment or lower radicular, or neurological symptoms that were due to the Veteran's low back disorder based upon an examination of the Veteran and a review of her medical records, testing, and a specific review of the tingling symptoms as well as bladder symptomatology reported by the Veteran.  This opinion was based upon a series of examinations and opinions conducted by Dr. L.P.B. and Dr. S. B.T. which apart from concluding that the Veteran did not have neurological or radicular symptoms as a result of her service connected low back disability, also addressed the Veteran's L5-S1 congenital defect.  With respect to the L5-S1congential defect, Dr. S.B.T. opined that it clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by any in-service event, injury, or illness.  The Board finds the examiners' opinions highly probative as they contain clear conclusions with supporting data and reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that the Veteran's VA medical records from February 2009, May 2011, March 2012, December 2013, and October 2013 raised the issue of L5 radiculopathy, neurological involvement, and a decrease in bowel and bladder control as a result of the Veteran's low back disability, the Board finds that the series of June 2016 VA examinations that specifically addressed these conditions clear up any doubts about whether the Veteran has any bladder, bowel, neurological or radicular disorders resulting from her service connected lumbar spine disability.  If these previous examinations could be read to be in any conflict to the June 2016 VA examinations with regard to their conclusions, the Board considers the June 2016 examinations to be more probative as they specifically considered each condition, provided a clear and reasoned conclusion, and addressed the earlier records and Veteran's reports.  Thus, the Veteran is not entitled to any additional separate ratings for any neurologic abnormality symptoms.  

The Board has considered the Veteran's reports regarding her pain and the symptomatology of her back disability.  The Board acknowledges that the Veteran is fully competent to report her back pain as a symptom, and is also competent to report that she experiences  comparatively greater pain than she did when her back rating was originally issued.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, based upon a review of the medical records and when consider the Veteran's reported increase in pain and limitation based on her back, the rating remains the same under the criteria.  The rating criteria encompasses a wide range of forward flexion, and in this case the appropriately assigned rating already considers that range as modified by the Veteran's reported pain.  Therefore while the Veteran's disability may feel worse, the rating criteria that it falls into and the appropriate rating remain the same.  

Consequently, based on the most probative evidence of record, the Board finds that the criteria for a rating higher than 20 percent have not been met for the Veteran's lumbar spine disability at any point during the appeal period.


ORDER

Entitlement to an increased rating for a lumbar spine disability is denied.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

The Veteran's claim to an entitlement to a compensable disability rating from January 29, 2014 for tension headaches must be remanded so that the Veteran may be afforded an appropriate VA examination to ascertain the frequency and current severity of the headaches the Veteran has reported.  

The Veteran's accredited representative submitted a statement to the Board in March 2014.  In that statement, the representative explained that the Veteran "has headaches every morning at a mild level[,]" and that she also "has severe headaches described as cluster headaches at a [m]ild, moderate[ sic] severity."  As reported, when the Veteran experiences her severe headaches, she must go into a darkened room with a cold compress on her forehead and sleep.  Unfortunately, the March 2014 statement makes it unclear how frequently the Veteran experiences her "severe headaches."  While the Board knows that the Veteran has headaches every morning at a mild level, the Board does not know the frequency of the more severe headaches and therefore needs more information for rating purposes.  

Additionally, the Veteran submitted a June 2016 VA 21-4138 Statement In Support of Claim in which it appears that the Veteran indicates that she has experienced memory loss and confusion in relation to her headaches.  The Board is not competent to decide whether memory loss and confusion are a direct result of the Veteran's headaches without a medical opinion addressing the issue.  To the extent these reported symptoms could represent an increase in the Veteran's headaches since her last examination, this would further necessitate a VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

A remand is also necessary to obtain further development with respect to the Veteran's TDIU claim.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Presently, the Board does not have a clear picture of which of the Veteran's disabilities impacted her employment, nor does it have a clear picture of her employment history.  Finally, adjudication of the Veteran's request for TDIU is inextricably intertwined with the headache claim, since the Veteran's rating might determine whether schedular or extraschedular TDIU is appropriate for consideration.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claim and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Ask the Veteran to identify any additional medical records she would like to have considered in connection with her appeal.  Any identified records for which an authorization is provided should be sought.

3.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Please note that it would be helpful for the Board to have an understanding of the Veteran's employment situation for the entire period on appeal, including whether she held multiple positions and why she left those positions. 

4.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for an appropriate VA examination to ascertain the current nature, severity, and manifestations of her tension headaches.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also discuss the effect of the Veteran's headaches disability on her occupational functioning and daily activities.

The examiner should address the Veteran's reported symptoms of memory loss and confusion the Veteran associates with her headaches, as well as the Veteran's reported "clustered headaches."

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues. If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


